Case 2:20-cv-00040-LPR Document 2 Filed 02/27/20 Page 1 of 4

(Post 11/2015)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

DIVISION FEB 27 2020

U.S. DISTRICT COURT
EASTERN DISTRICT ARKANSAS

 

   

JAMES W.

(pra. Miller By:

 

 

(Name of plaintiff or plaintiffs)

2520-0 000g LpR

Vv. CIVIL ACTION NO.
(case number to be supplied by the assignment clerk)

romily Dellar/ Dollar tree

 

_- Bub dF Sy
/tateeis

 

 

(Name of defendant or defendants)
COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
1, This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.
§2000e-5. Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).
2 plaints, Coro. Miller isa

(name of plaintiff)
citizen of the United States and resides at | OS Smal G Cres Kd ,

(street address)

 

 

 

 

 

Drector Crittenden _. Dv kans45 T23 (.
(city) (county) (state) (ZIP)
(telephone)
3. Defendant, Fa WWI ly Dallar / Dollar Wee. lives at, or its
(name of defendant)
business is located at ; ;
(street address) (city)
(county) (state) (ZIP) .

4, Plaintiff sought employment from the defendant or was employed by the
Case 2:20-cv-00040-LPR Document 2 Filed 02/27/20 Page 2 of 4

defendant at

 

 

(street address) (city)
(county) (state) (ZIP)
5. Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about

 

(month) (day) (year)
6. Plaintiff filed charges against the defendant with the Equal Employment
Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about

 

(month) (day) (year)
7. The Equal Employment Opportunity Commission issued a Notice of Right to Sue
which was received by plaintiffon , acopy of which notice

 

(month) (day) (year)
is attached to this complaint.

8. Because of plaintiff's (1) race, (2) color, (3) Sex,
(4) religion, (5) national origin, defendant:
(a) failed to employ plaintiff.

(b) v terminated plaintiff's employment.

(c) failed to promote plaintiff.

(d)

 

 

 

 

 

9. The circumstances under which the defendant discriminated against plaintiff were
Case 2:20-cv-00040-LPR Document 2 Filed 02/27/20 Page 3 of 4

as follows:

 

 

 

Terminate On T-£P- 2ROBII

 

 

 

 

10. The acts set forth in paragraph 9 of this complaint:

(a) are still being committed by defendant.
(b) are no longer being committed by defendant.
(c) may still be being committed by defendant.
11. Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

(a) Defendant be directed to employ plaintiff, and
(b) Defendant be directed to re-employ plaintiff, and
(c) Defendant be directed to promote plaintiff, and
(d) Defendant be directed to

 

and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

Coty Mlb.

SIGNATURE OF PLAINTIFF

costs and attorney’s fees.
Case 2:20-cv-00040-LPR Document 2 Filed 02/27/20 Page 4 of 4

EEOC Form 161 (41/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

+
To: Cora M. Miller From. Memphis District Office |
108 Small Acres 1407 Union Avenue |
Proctor, AR 72376 Suite 900 :
Memphis, TN 38104
{
{
Tl On behalf of person(s) aggrieved whose identity is :
CONFIDENTIAL (29 CFR §1601.7(a}) LL
EEOC Charge No. EEOC Representative Telephone No.

\
5

Tommye L. Cooper, i
490-2019-02834 Investigator (904) 544-0086

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC. :

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

|
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

i
The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.
|

Other (briefly state)

UO BHOUOUU

£
i

- NOTICE OF SUIT RIGHTS -

(See the additional information attached fo this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

Discrimination in Employment Act: This will be the oniy notice of dismissa!l and of your right to sue that we will send you.

You may fife a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice, or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

y
4
3

   
 

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful yiolations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more thah 2 years (3 years
before you file suit may not be collectible.

  
 

On behaff of the Commission

 

Enclosures(s) ~~ Delnerfranklin-Thomas, (Date Mailed)
fe District Director
ce: Elaine Hogan, Asst. General Counsel, Employment
FAMILY DOLLAR STORES

Corporate Headquarters
§00 Voivo Parkway
Chesapeake, VA 23322
